Citation Nr: 0408747	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-13 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an earlier effective date for total disability 
rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John E. Cheatham, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1985 to May 1989.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 decision by the RO in Columbia, South 
Carolina, which, in pertinent part, granted service 
connection for TDIU, effective June 13, 2001.  The veteran 
appealed for an earlier effective date and a decision review 
officer (DRO) hearing was held in November 2003, at which 
point the DRO assigned an earlier effective date of September 
17, 1998. 

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This liberalizing law is 
applicable to this appeal.

During a November 2003 Decision Review Office (DRO) informal 
hearing, the DRO granted entitlement to an earlier effective 
date for TDIU, effective September 17, 1998.  The basis for 
this action and any agreed upon actions of the parties is 
extremely vague.  The claims file should be returned to the 
DRO and the DRO should include an addendum to the veteran's 
claims file specifying what took place at the informal 
conference as well as any of the terms agreed upon by the 
parties.  The DRO should refer to any personal notes taken 
during the informal conference and incorporate them into the 
addendum, being as specific as possible.

In a VA Form 9, received in June 2002, the veteran indicated 
that she wanted a hearing before a Veterans Law Judge at the 
RO (i.e. a travel Board hearing).  The veteran reiterated her 
desire to appear before a Veteran's Law Judge in a VA 
Form 9, received by the RO in August 2002.  The veteran 
attended a DRO hearing in November 2003, but it is unclear 
whether the veteran still wants a travel Board hearing.  The 
RO should ask the veteran if she desires a travel Board 
hearing and if the answer is in the affirmative then such a 
hearing must be scheduled by the RO.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein as well as 
the pertinent laws and regulations 
pertaining to the VCAA.  In doing so, 
the letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is 
not acceptable.  The letter should 
inform the veteran of which portion of 
the information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO is to inquire of the veteran 
whether she is in receipt of Social 
Security Administration disability 
benefits.  If the response is in the 
affirmative, the RO should obtain from 
the Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  The claims file should be returned 
to the DRO who signed the November 2003 
Conference Report.  That person should 
provide an addendum to his informal 
conference report outlining the topics 
discussed, and specifying the agreed 
upon terms of his grant of an earlier 
effective date for TDIU along with the 
basis for his grant.  He should be as 
specific as possible and incorporate 
the addendum into the veteran's claims 
file.

4.  The veteran should be scheduled for a 
travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




